[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant, Michael A. Mazzeo, et al. At this hearing in damages, the court finds that the plaintiff suffered damages as follows:
Judgment may enter for the plaintiff and against the defendant as follows:
      Principal:    $ 6,311.17 Interest:       4,044.77
Total:    $10,355.94
Attorney's Fees:      1,576.75
Total:    $11,932.69
Plus Court costs of $468.70.
Therefore, judgment may enter for the plaintiff and against the defendants, Michael A. Mazzeo, et al, as set out above.
Kremski, J.T.R.